Citation Nr: 0731926	
Decision Date: 10/10/07    Archive Date: 10/23/07

DOCKET NO.  04-17 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of service connection for posttraumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Esq.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1972 to March 
1974.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).

In June 2005, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the file.  At the hearing, the veteran 
submitted additional evidence and waived initial 
consideration of the evidence by the RO.

In September 2005, the Board granted the veteran's motion to 
advance the case on the docket for good cause.

In a decision dated October 2005, the Board denied the 
veteran's application to reopen his claim of service 
connection for PTSD.  The veteran appealed this determination 
to the United States Court of Appeals for Veterans Claims 
(CAVC) in December 2005.  

While the claim was pending before the CAVC, the veteran 
submitted written documents to the agency of original 
jurisdiction withdrawing his appeal in this matter.  See 
Facsimile from the veteran dated January 12, 2006; VA Form 
21-22 dated January 12, 2006; Disabled American Veteran's 
Motion to Withdraw the Appeal dated January 20, 2006.  
Ordinarily, a withdrawal of appeal would deprive the Board of 
jurisdiction from further reviewing the claim.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 (2007).  
However, the VA no longer had jurisdiction of this appeal 
when the veteran filed his notice of appeal with the CAVC in 
December 2005; as of that time, the CAVC had jurisdiction of 
the case, and any motions should have been filed with CAVC.  

By order dated May 2007, the CAVC vacated the Board's October 
2005 decision and remanded the case pursuant to the terms of 
a Joint Motion for Remand.  It is unclear from the record 
that either the CAVC or the parties to the Joint Motion for 
Remand were aware of the January 2006 motion withdrawing the 
claim.  Under the doctrine of the law of the case, the Board 
is bound to carry out the terms of the May 2007 CAVC order.  
See generally Hudson v. Principi, 260 F.3d 1357 (Fed. Cir. 
2001); Browder v. Brown, 5 Vet. App. 268 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The case on appeal has a procedural history complicated by 
the subissues of line of duty and willful misconduct 
determinations addressed in RO administrative decisions.  In 
administrative decisions in February 2004, the RO determined 
that the veteran was absent without leave (AWOL) during 
confinement in a civilian jail from September 14 to 19, 1973, 
where the alleged stressor to support the diagnosis of PTSD 
had occurred, constituting willful misconduct so that any 
injury he might have sustained was not in the line of duty.

In June 2004, after challenging the line-of-duty 
determination, the veteran testified on the line of duty 
question before the RO's Decision Review Officer.  In a 
December 2004 administrative decision, the DRO reversed the 
February 2004 rulings and held that during the time the 
veteran was confined in county jail he was not AWOL.

After the resolving the line of duty question in favor of the 
veteran regarding his leave status, the RO revisited the 
question of line of duty in the context of whether the 
confinement, itself, was willful misconduct.  In a March 2005 
administrative decision, the RO determined that the actual 
confinement in jail was due to the veteran's willful 
misconduct so that any injury he might have suffered was not 
in the line of duty.

Pursuant to 38 U.S.C.A. § 1110, compensation is payable for 
disability resulting from personal injury suffered in line of 
duty unless the injury was a result of the person's own 
willful misconduct.  A finding of willful misconduct negates 
the "line-of-duty" presumption.  To deny a claim solely on 
the basis of willful misconduct, the preponderance of the 
evidence must establish the willful misconduct.  Forshey v. 
West, 12 Vet. App. 71, 73 (1998), aff'd sub nom. Forshey v. 
Principi, 284 F.3rd 1335 (Fed. Cir. 2002), cert. denied, 537 
U.S. 823 (2002).

Willful misconduct is defined as an act involving conscious 
wrongdoing or known prohibited action.  It involves 
deliberate or intentional wrongdoing with knowledge of or 
wanton and reckless disregard of its probable consequences.  
Willful misconduct will not be determinative unless it is the 
proximate cause of injury.  38 C.F.R. § 3.1(n) (2007).  
Proximate cause is defined as "that which, in a natural 
continuous sequence, unbroken by any efficient intervening 
cause, produces injury, and without which the result would 
not have occurred."  Forshey, supra, at 73-75.

The veteran asserts that he was stabbed while in county jail, 
which was the stressor for PTSD.  The record shows that he 
was in a county jail for about five days in September 1973.  
At the time, he was not AWOL from the service and he was not 
arrested for a crime, rather he was being held in 
"safekeeping" until he could be returned to military control.  
The record fails to establish an intentional wrongdoing on 
the veteran's part to elevate the period of confinement, 
alone, as willful misconduct.  In addition, the confinement, 
itself, is too attenuated as a cause to be considered the 
proximate cause of the veteran's alleged injury.  For this 
reason, the confinement, itself, does not constitute willful 
misconduct.  In light of the above, the line-of-duty 
presumption has not been rebutted.

The resolution of the line of duty and willful misconduct 
issues in favor of the veteran still leaves unresolved the 
issue of whether new and material evidence has been presented 
to reopen a claim of service connection for PTSD.  The record 
includes VA clinical records printed in March 2007 that fall 
outside the waiver of RO initial review of evidence submitted 
in June 2005.  See Attorney's letter dated September 2007 
(requesting remand for RO initial review of additional 
argument in support of the claim).  The RO has reviewed this 
evidence in a May 2007 rating decision, and not an SSOC, as 
part of a new claim under the new and material standard. This 
decision is now subsumed in the current appeal.  The last 
SSOC of record, dated April 2005, reviewed the case on the 
merits.  In order to ensure due process, the case must be 
remanded to the RO for readjudication of the claim based upon 
the state of the record at the time of the April 2005 SSOC in 
a manner consistent with 38 C.F.R. § 3.104 (findings of an 
agency of original jurisdiction are final and binding on all 
similar field offices) and the Board's line of duty and 
willful misconduct determinations.

Accordingly, the case is REMANDED for the following action:

Readjudicate the claim since (and with 
consideration of) the April 2005 SSOC and 
in a manner consistent with 38 C.F.R. 
§ 3.104 and the Board's line of duty and 
willful misconduct determinations and with 
consideration of all additional evidence.  
Any further development deemed 
appropriate, including under 38 C.F.R. 
§ 3.159, should be completed.   If the 
claim remains denied, furnish the 
appellant and his representative, if any, 
a supplemental statement of the case and 
an appropriate period of time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

